Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Group I (best shown in Figures 5-9), drawn to the torque clutch mechanism with radial frictional engagement members.
Group II (best shown in figures 10-18) drawn to the torque clutch mechanism with axial frictional engagement members.
The species are independent or distinct because the two different clutch mechanisms have two different structures which act in different manners for the same desired outcome  These different structures would lead to different types of searches. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field or search (e.g. searching different CPC areas,
or electronic resources, or employing different search queries);
(b) the prior art applicable to one species would not likely be applicable to another
species; and/or
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with James Bagarazzi on 6/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2020 is being considered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalafsky (US 2,787,797).
Regarding claim 1, Kalafsky discloses a torque driver for driving a tool, the torque driver comprising: 
a knob (Item 7) defining a proximal end (figure 1 top of page) and a distal end (bottom of page) spaced apart in an axial direction from the proximal end, the knob defining an entrance opening at the distal end (for Item 6), the knob defining an internal surface extending from the entrance opening at the distal end toward the proximal end (Figure 1), wherein the internal surface defines a passage that is generally cylindrically shaped about a central longitudinal axis that elongates along the axial direction; 
a tool holder defining a proximal end (top of page) and a distal end (bottom of page) spaced apart in the axial direction from the proximal end, the tool holder being disposed within the passage and rotatable about the central axis with respect to the internal surface of the knob, the proximal end of the tool holder being disposed at the proximal end of the knob, the tool holder defining a recess opening through the distal end of the tool holder, the tool holder defining a tool recess (Item 2) extending from the recess opening toward the proximal end of the tool holder and configured to slidably receive therein a section of the tool (Item “T” Column 2 Lines 25-28); and 
a clutch (Item 9 and 5 Figure 2) that couples the tool holder to the knob, wherein the clutch is configured to limit the torque between the tool holder and the knob in a first rotational direction without limiting the torque between the tool holder and the knob in a second rotational direction that is opposite to the first rotational direction (Column 2 Lines 41-54).  
“for driving a tool for selectively installing and removing a valve core from a valve seat of a valve in a pressurized system,” is being viewed as intended use.
Regarding claim 2, Kalafsky discloses the torque driver of claim 1, wherein the tool holder includes a cylindrical body that elongates about the central longitudinal axis in the axial direction between the proximal end and the distal end, the tool recess extending in the axial direction about the central longitudinal axis (Figures 1 and 2).  
Regarding claim 3, Kalafsky discloses the torque driver of claim 2, wherein the tool holder defines a pin passage that extends in a transverse direction that is normal to the axial direction and that elongates sufficiently to pass through the tool recess (for Item 4).  
Regarding claim 4, Kalafsky discloses the torque driver of claim 1, wherein the tool holder defines a clutch passage that extends through the cylindrical body in a transverse direction that is normal to the axial direction (best shown in figures 1 and 2).  
Regarding claim 5, Kalafsky discloses the torque driver of claim 1, wherein the clutch includes a first detent button (Figure 2 left), a second detent button (Figure 2 right) and a spring disposed between the first detent button and the second detent button.  
Regarding claim 6 Kalafsky discloses the torque driver of claim 5, wherein the first detent button, the second detent button and the spring are disposed in the clutch passage (Figure 2).  
Regarding claim 7, Kalafsky discloses the torque driver of claim 5, wherein each of the first detent button and the second detent button engages the internal surface of the knob (Figure 2).  
Regarding claim 13, Kalafsky discloses an apparatus for selectively installing and removing a valve core from a valve installed in a pressurized system, the apparatus comprising: 
a tool defining a rod extending in an axial direction between a proximal end and a distal end; and a torque driver (Item “T” Column 2 Lines 25-28) ; 
wherein the torque driver includes:  
a knob (Item 7) defining a proximal end (figure 1 top of page) and a distal end (bottom of page) spaced apart in an axial direction from the proximal end, the knob defining an entrance opening at the distal end (for Item 6), the knob defining an internal surface extending from the entrance opening at the distal end toward the proximal end (Figure 1), wherein the internal surface defines a passage that is generally cylindrically shaped about a central longitudinal axis that elongates along the axial direction; 
a tool holder defining a proximal end (top of page) and a distal end (bottom of page) spaced apart in the axial direction from the proximal end, the tool holder being disposed within the passage and rotatable about the central axis with respect to the internal surface of the knob, the proximal end of the tool holder being disposed at the proximal end of the knob, the tool holder defining a recess opening through the distal end of the tool holder, the tool holder defining a tool recess (Item 2) extending from the recess opening toward the proximal end of the tool holder and configured to slidably receive therein a section of the tool (for Item “T” Column 2 Lines 25-28); and 
a clutch (Item 9 and 5 Figure 2) that couples the tool holder to the knob, wherein the clutch is configured to limit the torque between the tool holder and the knob in a first rotational direction without limiting the torque between the tool holder and the knob in a second rotational direction that is opposite to the first rotational direction (Column 2 Lines 41-54).  
“for driving a tool for selectively installing and removing a valve core from a valve seat of a valve in a pressurized system,” is being viewed as intended use.
Regarding claim 14, Kalafsky discloses the apparatus of claim 13, further comprising a pin (Item 4) connecting the proximal end of the rod and the tool holder  
Regarding claim 15, Kalafsky discloses the apparatus of claim 14 wherein the tool holder includes a cylindrical body that elongates about the central longitudinal axis in the axial direction between the proximal end and the distal end, the tool recess extending in the axial direction about the central longitudinal axis; wherein the tool holder defines a pin passage that extends in the transverse direction and that elongates sufficiently to pass through the tool recess; and wherein the pin is received in the pin passage of the tool holder and the side bore of the proximal end of the rod (Figures 1 and 2). Kalafsky fails to explicitly disclose wherein the proximal end of the rod defines a side bore that extends through the proximal end of the rod in a transverse direction that is normal to the axial direction of the rod.
Leone teaches torque tool wherein the proximal end of the rod defines a side bore that extends through the proximal end of the rod in a transverse direction that is normal to the axial direction of the rod (Item 48 goes through Item 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the pin of Kalafsky for the pin and bore of Leone.  Both of the pins are used to lock tools into position.  Leading one of ordinary skill in the art to the end result of a tool being appropriately held within the apparatus.
Regarding claim 16, Kalafsky discloses the apparatus of claim 13, wherein the tool holder defines a clutch passage that extends through the cylindrical body in a transverse direction that is normal to the axial direction (Figure 2).  
Regarding claim 17, Kalafsky discloses the apparatus of claim 13, wherein the clutch includes a first detent button, a second detent button and a spring disposed between the first detent button and the second detent button, wherein each of the first detent button and the second detent button engages the internal surface of the knob (Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafsky (US 2,787,797) in view of Beacom (US 2,564,666).
Regarding claims 8 and 18, Kalafsky discloses the torque driver of claim 1 (or 13).  Kalafsky fails to explicitly disclose  the internal surface of the knob defines a first engaging surface that includes a first wedge-shaped protuberance, wherein the first wedge-shaped protuberance includes a first distal stop surface and a first ramp surface, wherein the first stop surface is a flat planar surface and the first ramp surface is gradually inclining from a lowest point to a vertex, wherein the first stop surface is contiguous to the first ramp surface at the vertex of the first ramp surface.  
Beacom teaches a torque limiting tool wherein the internal surface of the knob defines a first engaging surface that includes a first wedge-shaped protuberance (Item 7), wherein the first wedge-shaped protuberance includes a first distal stop surface and a first ramp surface, wherein the first stop surface is a flat planar surface and the first ramp surface is gradually inclining from a lowest point to a vertex, wherein the first stop surface is contiguous to the first ramp surface at the vertex of the first ramp surface (Annotated Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the internal surface of Kalafsky to include the wedge shaped protuberance as taught by Beacom.  The angle of the ramp and the height of the ramp would affect the amount of force needed to overcome the first and second detent buttons, thus affecting the power of the clutch mechanism.  Kalafsky teaches a nearly perpendicular wall which would take more force to overcome in comparison to the wedge shaped protuberance as taught by Beacom.  Such a modification would be beneficial for different sized taps, different spring constants or different diameter knob and/or tool holders.  

    PNG
    media_image1.png
    579
    687
    media_image1.png
    Greyscale

Annotated Figure 4-Beacom
Regarding claims 9 and 19, Kalafsky in view of Beacom disclose the torque driver of claim 8 (or 18), wherein the clutch includes a first detent button (Beacom Item 14), a second detent button (Item and a spring (Item 30) disposed between the first detent button and the second detent button (Figure 4), wherein the first ramp surface is disposed contacting one of the first detent button and the second detent button when the knob rotates in the first rotational direction about the central longitudinal axis, and wherein the first stop surface is disposed to contact one of the first detent button and the second detent button when the knob plate rotates in the second rotational direction about the central longitudinal axis (Beacom Figures 3 and 4).  
Regarding claims 10 and 20, Kalafsky in view of Beacom disclose the torque driver of claim 8 (or 18), wherein the internal surface of the knob defines a second engaging surface that includes a second wedge-shaped protuberance, wherein the second wedge-shaped protuberance includes a second stop surface and a second ramp surface, wherein the second stop surface is a flat planar surface and the second ramp surface is gradually inclining from a lowest point to a vertex, wherein the second stop surface is contiguous to the second ramp surface at the vertex of the second ramp surface (Beacom shows four different wedge shaped protuberances).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafsky (US 2,787,797) in view of Dewey (FR2498108).
Regarding claim 11, Kalafsky discloses the torque driver of claim 1.  Kalafsky fails to explicitly disclose a bulkhead element that includes a ring, wherein the internal surface of the knob defines an inner slot that extends circumferentially about the central longitudinal axis, wherein the tool holder defines an outer slot that extends circumferentially about the central longitudinal axis and disposed opposite the inner slot, wherein the ring is received in both the inner slot and the outer slot and configured to restrain movement of the tool holder in the axial direction relative to the knob along the central longitudinal axis.  
Dewey teaches a torque tool wherein the tool comprises a bulkhead element that includes a ring, wherein the internal surface of the knob defines an inner slot that extends circumferentially about the central longitudinal axis, wherein the tool holder defines an outer slot that extends circumferentially about the central longitudinal axis and disposed opposite the inner slot, wherein the ring is received in both the inner slot and the outer slot and configured to restrain movement of the tool holder in the axial direction relative to the knob along the central longitudinal axis (Figures 1 and 2 Item 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the nut (Item 12) of Kalafsky for the snap ring of Dewey.  Both are known concepts for positioning and holding parts of tools within each other.  Leading to one of ordinary skill in the art to the predictable result of having two parts capable of holding the tool holder within the knob.
Regarding claim 12, Kalafsky discloses the torque driver of claim 1.  Kalafsky fails to explicitly disclose a sealing element that includes a resiliently deformable O-ring, wherein the internal surface of the knob defines an inner groove that extends circumferentially about the central longitudinal axis, wherein the tool holder defines an outer groove that extends circumferentially about the central longitudinal axis and disposed opposite the inner groove, wherein the O-ring is received in both the inner groove and the outer groove and configured to seal the passage of the knob.  
Dewey teaches a torque tool wherein the torque tool includes a sealing element that includes a resiliently deformable O-ring, wherein the internal surface of the knob defines an inner groove that extends circumferentially about the central longitudinal axis, wherein the tool holder defines an outer groove that extends circumferentially about the central longitudinal axis and disposed opposite the inner groove, wherein the O-ring is received in both the inner groove and the outer groove and configured to seal the passage of the knob (Figures 1 and 2 Item 18).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify tool of Kalafsky to incorporate the o-ring as taught by Dewey.  Doing so would ensure dirt and debris from creeping to the interior of the tool which could affect the functioning of the clutch.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723